Title: To Benjamin Franklin from Mademoiselle ——— Juppin, 22 August 1779
From: Juppin, Mademoiselle ——
To: Franklin, Benjamin


mon cher papa
a st germain en laye ce 22 aoust [1779]
Je ne puis resiter au doux plaisir de me rappeller dans votre souvenir, depuis quelque tems je suis a la campagne, je pense a vous, je parle de vous, jentens parlér de vous, japplaudis aux éloges que Ion vous donne en ne fesant que vous rendre justice; les ameriquains viennent de remporter un grand avantage, je partage tout ce qui leur arrive dheureux, vous etes leur pere, et je me met au nombre de vos enfans, par le sentiment que vous m’avez inspirer. Je nose mon papa vous priere de me donner de vos nouvelles, votre tems est precieux, mais si Monsieur votre petit fils a qui je dis mille choses honêtes, et agreables, vouloit vous servire de secretaire, et me donner de vos nouvelles, et des siennes, je les receverois avec reconnoissance.
Je suis mon cher papa avec lestime, la considération, et le sentiment tendre de la bonne amitié, votre tres humble tres obeissant servant
JUPPIN
mon adresse est, chez Mr de Rochefort a st germain en laye.
  
Addressed: A Monsieur / Monsieur frankuelin / a passi pres paris / a passi
Notation: Juppin st. Germain en Laye 22. aout.—
